Case 2:21-cv-00001-JAW Document 24 Filed 04/09/21 Page 1 of 3                      PageID #: 121




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

In the Matter of the Complaint of              )
                                               )
BOAT AARON & MELISSA, INC., as owner of )                    Civil Action No.: 2:21-CV-001-JAW
the F/V EMMY ROSE (O.N. 909149), a 80’ fishing )
vessel, for Exoneration From, or Limitation of )             IN ADMIRALTY
Liability.                                     )

         JOINT STATUS REPORT AND PROPOSAL FOR FURTHER STATUS

       Now comes the Plaintiff, Boat Aaron & Melissa, Inc., as Owner of F/V EMMY ROSE

(O.N. 909149), and the Claimants, Jeffrey Matthews, Jr. as Personal Representative of the Estate

of Jeffrey Mathews, Sr., deceased, Ann Preble as Personal Representative of the Estate of Robert

Blethen, Jr., Deceased, Ashley Gross as the Representative of the Estate of Michael John Proper,

Jr., and Jennifer Ward and Matthew Ward, Personal Representatives of the Estate of Ethan

Matthew Ward in the above entitled action, by and through their respective undersigned counsel

to provide the Court with a Status Report and to request the Parties be allowed to provide a

further Status Report by May 10, 2021.

1.     The Personal Representatives of Ethan Matthew Ward are still awaiting final

appointment approval from the Probate Court. The parties cannot finalize any agreements on

how to proceed until the Personal Representatives are confirmed.

2.     Plaintiff has provided a global settlement offer whereby the Plaintiff’s protection and

indemnity insurance policy limits would be tendered to the Court in exchange for a full release

and, to the extent applicable, Court approval of the minors’ settlements.

3.     The Personal Representatives are still conceptually on board with this tender.

4.     After the Ward appointment, the Estates intend to ask the Court to make a determination

as to allocation of the proceeds, perhaps through the use of a Magistrate Judge.
Case 2:21-cv-00001-JAW Document 24 Filed 04/09/21 Page 2 of 3                      PageID #: 122




5.     While the Parties really appreciate the Court’s prompt attention to this matter, the Parties

need ask for an additional 30 days to finalize the last appointment. The Parties will provide the

Court with a further Status Report on May 10, 2021 concerning how the Parties will proceed.

Respectfully submitted,                              Respectfully submitted
Boat Aaron & Melissa, Inc.,                          By the Claimants, Jennifer Ward and
By its counsel,                                      Matthew Ward, Personal Representatives of
                                                     The Estate of Ethan Matthew Ward,

/s/David S. Smith                                    /s/Carolyn M. Latti
David S. Smith, Esq.                                 Carolyn M. Latti
BBO No.: 634865                                      BBO No.: 567394
FARRELL SMITH O’CONNELL                              David F. Anderson
Aarsheim Aprans, LLP                                 BBO No.; 567994
27 Congress Street, Suite 109                        Latti & Anderson LLP
Salem, Massachusetts 01970                           30-31 Union Wharf
978-744-8918 (Tel)                                   Boston, MA 02109
978-666-0383 (Fax)                                   (617) 523-1000


Respectfully submitted                               Respectfully submitted
By the Claimant, Ashley Gross,                       By Claimant Jeffrey Matthews Jr.
As the Representative of the                         As the Representative of as Personal
Michael John Proper, Jr.,                            Representative of the Estate of Jeffrey
                                                     Mathews, Sr.


/s/Joseph M. Orlando                                 /s/ R. Terrance Duddy
Joseph M. Orlando, Jr.                               R. Terrance Duddy
BBO No.: 680995                                      Stephen W. Koerting
Brian S. McCormick                                   Kelly, Remmel & Zimmerman
Orlando & Associates, P.C.                           53 Exchange Street
1 Western Avenue                                     Portland, ME 04101
Gloucester, MA 01930                                 (207) 775-1020
(978) 283-8100
Case 2:21-cv-00001-JAW Document 24 Filed 04/09/21 Page 3 of 3                     PageID #: 123




Respectfully submitted,
Ann Preble as Personal Representative
Of the Estate of Robert Blethen, Jr.,


/s/Dov Sacks
Dov Sacks
ME Bar No. 5500
Berman & Simmons, P.A.
P.O. Box 961
Lewiston, ME 04243-0961
(207) 784-3576


                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the within document was filed on April 9, 2021 through
the E-Filing system and will be sent electronically to counsel who are registered participants
identified on the Notice of Electronic Filing.

                                                     “/s/ David S. Smith”
                                                     David S. Smith
